Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but are not persuasive.
Applicant argues that Galkin and Galkin* alone or in combination fail to teach top and bottom flexible surfaces with adhesive used to secure the flexible surface to the paddle/platform. The examiner respectfully disagrees. While the applicant noted several flexible materials that Galkin gives as examples for the comfort device (which holds the inflatable chamber), they assert that none are described as adhesive in nature. Paragraph [0037] states explicitly that the comfort device may be secured to the platform using adhesive. Surrounding and similar paragraphs give further examples and context. 
The examiner would like to note that with admission of the new limitations the examiner must treat Galkin slightly differently than before. Galkin provides description and support for the platform either having a comfort device attached to it, or having the comfort device integral with it. With a thorough reading of the reference the examiner believes in all cases the nature of the comfort device is identical or sufficiently similar. An example would be figures 8 and figures 9, in figures 8 the comfort device is integral and in figures 9 the comfort device is attachable. Everything else appears the same otherwise. Pursuant to this the examiner has amended his citations to point to the design where it is removable, but has retained several corresponding citations for the integral design for context. Should by some error the examiner’s citations point to only the integral design, the applicant is advised to treat this as a typographical error and to look for the corresponding structure for the attachable analog. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28,32-33,48-54,57-60,63-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galkin US 20030099325 A1 in view of Galkin* US 7512211 B2.

Regarding Claim 28, Galkin teaches: A method of imaging a breast with x-rays emitted from an imaging system comprising:
supporting the breast on a breast platform of the imaging system (Galkin 19)
 and proximate an inflatable element comprising a first flexible side and an opposite second flexible side; (Galkin Comfort device 17. Paragraph [0017] describes this as an elastic compressible material stretched over the cassette holder 19 and containing an inflatable chamber. Since the whole thing is elastic/compressible and thus flexible, it can easily be inferred that the top and bottom sides are also flexible.)
compressing the breast with a compression paddle secured to the imaging system (Galkin 3)
 wherein the second flexible side is adhered to at least one of the breast platform and the compression paddle; (Galkin [0037] “In one example, adhesive strips are suitable for securing the underside of the comfort device to the cassette holder.”)
detecting with the imaging system, a position of the compression paddle relative to at least one of the breast and the breast support platform; (Galkin [0050],[0055] – The compression paddle is compressed against the breast and its position may be controlled automatically based on detected pressure in the fluid lines. The position is thus detected by the system by virtue of the pressure detection and the position is relative to the breast / breast support platform by virtue of the fact that if it were not in contact with the breast it would not produce any pressure in the fluid line.)
based on the detection of the position, adjusting a degree of inflation of the inflatable element against the breast to define a compression force for immobilizing the breast; (Galkin [0020],[0050],[0055] – Based at least in part on the position of the paddle compressing the breast, the degree of inflation is changed to change the shape of the breast.)
imaging the immobilized breast with x-rays emitted from the imaging system; and (Galkin [0020])
generating, with the imaging system, x-ray images of the breast. (Galkin [0020])
	Galkin does not adequately teach: wherein adjusting a degree of inflation is automatic
	Galkin* explicitly teaches: wherein adjusting a degree of inflation is automatic (Galkin* col. 5 lines 12-28)
	It would have been obvious to one of ordinary skill in the art to control the inflation of the inflatable element to be automatic as disclosed explicitly in Galkin* since it is disclosed in Galkin* that manual and automatic control are interchangeable. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). In this case Galkin discloses all of the claimed methods but fails to be adequately descriptive that control is operated automatically. Pursuant to the Patent Board Decision 03/08/2021 it has been held that at the minimum Galkin discloses an operator to control the methods recited. Thus based on precedent and the disclosure of equivalence in Galkin* it is reasonable to conclude that automatic control is obvious.


Regarding Claim 32, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation comprises increasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 33, Galkin as modified by Galkin* teaches: further comprising re-positioning the breast after the detection of the position of the compression paddle. (Galkin [0020])

Regarding Claim 48, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation comprises decreasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 49, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises controlling a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 50, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises sending a control signal to a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 51, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises receiving a control signal at a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claims 52-54, Galkin teaches: further comprising connecting the inflatable element to a pressure control unit. (Galkin [0047],[0052])
wherein compressing the breast with the compression paddle comprises compressing the breast with the inflatable element. (Galkin [0047],[0052])
Galkin does not adequately teach: further comprising fastening the inflatable element to the compression paddle. (Galkin [0047],[0052])
	Galkin* teaches: further comprising fastening the inflatable element to the compression paddle. (Galkin* col. 14 lines 24-37)
	It would have been obvious to one of ordinary skill in the art to place the compression chamber of of Galkin on the compression panel as disclosed in Galkin* since Galkin* discloses that the location of the inflatable chamber on either the paddle and the bucky as interchangeable and not inventive. (Galkin* col. 6 lines 3-7) Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Further it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim 57, Galkin teaches: A method of imaging a breast with x-rays emitted from an imaging system comprising: 
supporting the breast on a breast platform of the imaging system, (Galkin 19)
wherein the inflatable element comprises a first flexible side and an opposite second flexible side in adhered contact with the breast; (Galkin Comfort device 17. Paragraph [0017] describes this as an elastic compressible material stretched over the cassette holder 19 and containing an inflatable chamber. Since the whole thing is elastic/compressible and thus flexible, it can easily be inferred that the top and bottom sides are also flexible. [0037] “In one example, adhesive strips are suitable for securing the underside of the comfort device to the cassette holder.”)
compressing the breast with an inflatable element (Galkin [0050],[0055])
inflating the inflatable element against the breast to a first internal pressure by activating a fluid control unit coupled to the inflatable element, (Galkin [0050],[0055])
wherein the first internal pressure of the inflatable element exerts a compressive pressure against the breast; (Galkin [0050],[0055])
detecting, by the imaging system, when the exerted pressure reaches a specified compressive pressure; (Galkin [0050],[0055] – Figs. 8a,9a is associated with a first pressure in that the specified compressive pressure is when the breast is in the position/shape desirable for the first image.)
adjusting a degree of inflation of the inflatable element against the breast by activating the fluid control unit, based at least in part on the detected compressive pressure to define a compression force for immobilizing the breast; (Galkin [0020],[0047],[0052],[0050],[0055])
imaging the immobilized breast with x-rays emitted from the imaging system; (Galkin [0020])
and generating, with the imaging system, x-ray images of the breast. (Galkin [0020])
Galkin does not adequately teach: wherein the inflatable element is secured to a compression paddle of the imaging system; 
wherein inflating the inflatable element is automatic
	wherein adjusting a degree of inflation is automatic
Galkin* explicitly teaches: wherein the inflatable element is secured to a compression paddle of the imaging system; (Galkin* figs. 9)
wherein inflating the inflatable element is automatic (Galkin* col. 5 lines 12-28)
	wherein adjusting a degree of inflation is automatic (Galkin* col. 5 lines 12-28)
It would have been obvious to one of ordinary skill in the art to control the inflation of the inflatable element to be automatic as disclosed explicitly in Galkin* since it is disclosed in Galkin* that manual and automatic control are interchangeable. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). In this case Galkin discloses all of the claimed methods but fails to be adequately descriptive that control is operated automatically. Pursuant to the Patent Board Decision 03/08/2021 it has been held that at the minimum Galkin discloses an operator to control the methods recited. Thus based on precedent and the disclosure of equivalence in Galkin* it is reasonable to conclude that automatic control is obvious. It would have been further obvious to one of ordinary skill in the art to modify Galkin so that the pressure chamber is moved to the compression paddle as disclosed in Galkin* since Galkin* discloses that the location of the inflatable chamber on either the paddle and the bucky is interchangeable and not inventive. (Galkin* col. 6 lines 3-7) Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Further it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim 58, Galkin as modified by Galkin*teaches: further comprising adjusting a position of the compression paddle relative to the breast. (Galkin [0050],[0055] , Galkin* col. 5 lines 12-28)

Regarding Claim 59, Galkin as modified by Galkin*teaches: wherein automatically adjusting the degree of inflation comprises increasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 60, Galkin as modified by Galkin*teaches: wherein automatically adjusting the degree of inflation comprises decreasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 63, Galkin as modified by Galkin*teaches: further comprising: sending a pressure adjustment signal to the imaging system based at least in part on the detected compressive pressure; and after sending the pressure adjustment signal, automatically adjusting the degree of inflation of the inflatable element against the breast based at least in part on the pressure adjustment signal. (Galkin [0020],[0047],[0052],[0050],[0055], Galkin* col. 5 lines 12-28 – Workstation control is interpreted as disclosing sending pressure adjustment signals.)

Regarding Claim 64, Galkin as modified by Galkin*teaches: wherein the pressure adjustment signal is sent from a workstation remote from the imaging system. (Galkin [0052])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881